—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Burke, J.), dated September 18, 1990, which, upon a jury verdict, was in favor of the defendant and against them.
Ordered that the judgment is affirmed, without costs or disbursements.
Despite the plaintiffs’ claims to the contrary, the court’s charge properly apprised the jury of the issues to be resolved and the legal standards to be applied (see, Simcuski v Saeli, 44 NY2d 442; Brown v Village Mobil Serv. Sta., 167 AD2d 158). Further, the court properly refused to submit to the jury the issue of continuous treatment (see, Rizk v Cohen, 73 NY2d 98). Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.